Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	This Office Action is response to Applicants' Non-Final Amendment filed on 08/23/2022. Claims 1-3, 6, 9-11, 14, and 17-19 have been amended. Claims 1-20 are pending in this Office Action.
Terminal Disclaimer
3.	The Terminal Disclaimer filed on 09/08/2022 has been reviewed and is approved. 
 
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Susan Yee (Reg. No.: 41,388) on 09/07/2022 at 612-373-6900.

In claims:

Please replace claims 1, 9 and 17 with the amended claims 1, 9 and 17.
Claims 6, and 14 canceled.





Amendments to the Claims:
1.	(Currently Amended)  A system comprising:
      a memory; and
      at least one hardware processor couple to the memory and comprising instructions that cause the system to perform operations comprising:
receiving an opt-in associated with an opportunity, the opt-in including one or more conditions that includes a user qualification to be satisfied by a user in order to be presented an opportunity associated with a first search result; 
	receiving a search request from a client device of a user;
	retrieving a set of search results based on the search request, the set of search results including a first search result that comprises publication data, the publication data including the one or more conditions specified by a publishing user associated with the first search result, the one or more conditions being associated with the first search result responsive to the opt-in associated with the opportunity
	detecting, based on monitoring by a publication module, that the user satisfies the user qualification specified by the one or more conditions included in the publication data; and
	causing display, at the client device, of the set of search results, the first search result displayed visually distinguished from other search results of the set of search results to indicate the opportunity in response to the detecting that the user satisfies the user qualification specified by the condition.

6.	(Canceled)  

9.	(Currently Amended)  A method comprising:
receiving an opt-in associated with an opportunity, the opt-in including one or more conditions that includes a user qualification to be satisfied by a user in order to be presented an opportunity associated with a first search result; 
	receiving a search request from a client device of a user;
	retrieving a set of search results based on the search request, the set of search results including [[a]]the first search result that comprises publication data, the publication data including one or more conditions specified by a publishing user associated with the first search result, the one or more conditions being associated with the first search result responsive to the opt-in associated with the opportunity
	detecting, based on monitoring by a publication module, that the user satisfies the user qualification specified by the one or more conditions from the publication data; and
	causing display, at the client device, of the set of search results, the first search result displayed visually distinguished from other search results of the set of search results to indicate the opportunity in response to the detecting that the user satisfies the user qualification specified by the condition.

14.	(Canceled)  

17.	(Currently Amended)  A non-transitory machine-readable storage medium embodying a set of instructions that, when executed by a processor of a machine, causes the machine to perform operations comprising:
receiving an opt-in associated with an opportunity, the opt-in including one or more conditions that includes a user qualification to be satisfied by a user in order to be presented an opportunity associated with a first search result; 
	receiving a search request from a client device of a user;
	retrieving a set of search results based on the search request, the set of search results including a first search result that comprises publication data, the publication data including one or more conditions specified by a publishing user associated with the first search result, the one or more conditions being associated with the first search result responsive to the opt-in associated with the opportunity
	detecting, based on monitoring by a publication module, that the user satisfies the user qualification specified by the one or more conditions from the publication data; and
	causing display, at the client device, of the set of search results, the first search result displayed visually distinguished from other search results of the set of search results to indicate the opportunity in response to the detecting that the user satisfies the user qualification specified by the condition.



 














Allowable Subject Matter
5. 	Claims 1-5, 7-13, and 15-20 are allowed.
	The closest prior art, US Patent No. 6,029,195 A of Herz et al. (hereinafter Herz) teaches a system that automatically constructs both a target profile for each target object in the electronic media based, on the frequency with which each word appears in an article relative to its overall frequency of use in all articles, as well as a target profile interest summary for each user, which target profile interest summary describes the user's interest level in various types of target objects; wherein the closest prior art, US Patent No.: 7,660,737 B1 of Lim et al. (hereinafter Lim) teaches a method to control advertising messages directed at a user is provided. Such control might include setting a filter to control advertisements directed at a user. Advertisements are sent to a user based on the filter settings. The user may accept the advertisements.
Also, Herz and Lim fail to teach receiving an opt-in associated with an opportunity, the opt-in including one or more conditions that includes a user qualification to be satisfied by a user in order to be presented an opportunity associated with a first search result; retrieving a set of search results based on the search request, the set of search results including a first search result that comprises publication data, the publication data including one or more conditions specified by a publishing user associated with the first search result.
.	However, the prior arts of record such as Herz and Lim do not teach or fairly suggest the steps as detecting, based on monitoring by a publication module, that the user satisfies the user qualification specified by the one or more conditions from the publication data; and causing display, at the client device, of the set of search results, the first search result displayed visually distinguished from other search results of the set of search results to indicate the opportunity in response to the detecting that the user satisfies the user qualification specified by the condition.

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/07/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156